DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1/6 recites the limitation "the user" in line 10/11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 7-10 are rejected due to their dependency on Claim 1/6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit configured to … in Claim 6 and the control unit is adapted to … in Claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky (US 2019/0307982 A1).
Regarding Claim 1, Brodsky discloses a method ([0120]) for modulating a sympathetic and parasympathetic response in a patient ([0281]: In one embodiment, the OSS 980 is used to help treat an Alzheimer's disease patient), the method comprising: 
provisioning a system with immersive content comprising visual content and associating at least one stimulation with the visual content ([0010]: Embodiments of the present invention provide a Visual Stimulation System (VSS), which presents visual stimuli to the user), wherein the stimulation is selected from the group consisting of auditory stimulations ([0005]: an Auditory Stimulation System), olfactory stimulations ([0005]: an Olfactory Stimulation System), gustatory stimulations ([0005]: an Olfactory Stimulation System), neurological stimulations ([0005]: a Neurological Stimulation System), environmental stimulations ([0005]: an Atmospheric Simulation System.  [0176]: The atmospheric simulation system (ATSS) 960 simulates the desired atmospheric conditions in the simulation. These may be related to the simulation being undertaken, or not; in which case they may be related to objectives set forth by the operator. … Its components, for example, include but are not limited to: fans, heaters, air conditioners, humidifiers, dehumidifiers, radiators, mist generators, and spotlights), and tactile stimulations ([0005]: a Tactile Stimulation System); 
allowing for the selection of an immersive experience from the immersive content ([0309]: The implementation of the method and/or system of embodiments of the invention can involve performing or completing selected tasks manually, automatically, or a combination thereof); and 
responsive to said selection ([0309]: performing or completing selected tasks …), rendering the immersive experience ([0157]: these subsystems provide the user 50 with an immersive and safe simulation experience) to the user comprising providing the visual content to the user via a display device, and performing the at least one stimulation associated with the visual content ([0247]: The VSS 920 may display different types of information, which are, for example, separated into layers, which may or may not be related or connected to one another. In one embodiment, the background layer is a content layer, where a chosen environment is displayed for the user. The background layer may contain static, dynamic, or interactive content. Static content may be content which is simply displayed for the user. Dynamic content may be content that changes over time, but is not influenced by the user's action(s). Interactive content is content that may change in response to the user's action(s). The foreground layer may be a feedback layer, providing specific inputs to the user, relevant to their simulation.  Brodsky does not explicitly use the phrase of rendering ... via a display device.  However since Brodsky teaches the immersive experience is displayed for user, it would have been obvious to a POSITA to include a display device to display the immersive content and it would have also been obvious to a POSITA to render a proper image in order to combine background, foreground layer to a final image to be displayed).

Regarding Claim 2, Brodsky teaches or suggests wherein performing the at least one stimulation comprises synchronizing said stimulation with the presentation of the visual content to the user ([0248]: In one embodiment, a VR headset 402 is used as part of the VSS 920, displaying one or more layers of data, for example, a background layer and a foreground layer; one or more of which may be interactive. The user may, for example, need to kick a virtual ball in one of the layers with every stride, and the ball may pop or have its path diverted in accordance with the kicking action executed by the user).

Regarding Claim 3, Brodsky teaches or suggests further comprising dynamically configuring settings associated with the selected immersive experience ([0180]: The shape and/or texture of the surface 102, is changeable, and, for example, can be done dynamically (on the fly)).

4, Brodsky discloses wherein said settings comprise a setting to emphasize olfactory stimulation when rendering the immersive experience over other stimulations associated with the immersive experience ([0281]: The Olfactory Stimulation System (OSS) 980 produces an olfactory input for the user. This may be achieved through the storage and release or synthesis of odor molecules from one or more reservoir(s) 430, emitters, or other elements. These molecules may be released in conjunction with the simulation the user is undergoing, in order to increase the fidelity of the simulation that the user is undergoing).

Regarding Claim 6 Claim 6 is in similar scope to Claim 1 except in the format of “system”.  Brodsky teaches or suggests a database ([0022]: one or more databases, whose function is to store and allow access to data), a user interface ([0265]: The OIS 800 provides, for example, a user interface for the provision of input to the system by a user/operator, and for the display of data and or feedback from the system to the user/operator) and control unit ([0289]: Attention is now directed to FIGS. 21, 22A-1, 22A-2 and 22B which show flow diagrams detailing computer-implemented processes in accordance with embodiments of the invention. Reference is also made to elements shown, for example, in FIGS. 1A and 1B. The process and subprocesses of FIGS. 21, 22A-1, 22A-2 and 22B are computerized processes performed, for example, by processor(s) 811, 991 of the system computer 470.  Also see Fig.1B).  Therefore the rejection to Claim 1 is also applied to Claim 6.

Regarding Claims 7-9, Claims 7-9 are in similar scope to Claims 2=4 except in the format of “system”.  Therefore the rejection to Claims 2-4 are also applied to Claims 7-9.

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky (US 2019/0307982 A1) as applied to Claims 1 and 6 above, and further in view of Cheong et al. (US 2017/0011210 A1).
Regarding Claim 5, Brodsky teaches or suggests The AUSS 930 simulates the auditory inputs to be perceived by a user in the simulated environment. These may be related to the simulation being undertaken ([0262]) and providing explanation ([0246]: The visual stimulation may be related to the simulation being undertaken, or not; in which case, they may be related to objectives set forth by the operator.  A skilled person would have recognized an operator needs to explain the objectives of the immersive experience to users who are new to the system) relating to a medical procedure performed on the user ([0281]: the OSS 980 is used to help treat an Alzheimer's disease patient).  But Brodsky fails to explicitly recite wherein auditory stimulation associated with the immersive experience comprises spoken guidance in the form of explanations relating to a medical procedure performed on the user.
However Cheong, in the same field of endeavor, teaches or suggests wherein auditory stimulation associated with the immersive experience comprises spoken guidance ([0504]: The at least one determined service may include at least one of changing a user interface (e.g., a visual interface, such as a graphical user interface (GUI), an auditory interface, such as a voice guidance, or a tactile interface, such as a haptic feedback))in the form of explanations relating to a medical procedure performed on the user ([0261]: a mobile medical device).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Cheong into that of Brodsky and to include a spoken guidance in order to assistance user to use the immersive device without any mistake.

Regarding Claim 10, Claim 10 is in similar scope to Claim 5 except in the format of  “system”.  Therefore the rejection to Claim 5 is also applied to Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basdogan, Cagatay, and R. Bowen Loftin. "Multimodal display systems: Haptic, olfactory, gustatory, and vestibular." The PSI handbook of virtual environments for training and education (2009): 116-134, exams nonvisual and nonauditory displays that have been used or have the potential to be used in virtual environments for training.
Aiken et al. “Posttraumatic stress disorder: possibilities for olfaction and virtual reality exposure therapy”, Virtual Realty (2015)19:95-109, reviews of the literature suggesting that olfaction as a component of virtual environment exposure therapy may be useful addition in the treatment of posttraumatic stress disorder (PTSD).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613